Citation Nr: 1523754	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  15-02 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to August 1946, and from February 1951 to May 1951.  The Veteran died in May 2009; the appellant is the Veteran's surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2014, the appellant testified at a hearing before a Decision Review Officer (DRO) at the RO.  Thereafter, in April 2015, the Veteran testified at a  Board hearing before the undersigned Veterans Law Judge.  The record contains     a transcript from both hearings.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in May 2009.  According to the death certificate, the Veteran's immediate cause of death was interstitial lung disease.

2.  The Veteran was exposed to asbestos during service.

3.  The Veteran's death is at least as likely as not causally related to his service.


CONCLUSION OF LAW

Service connection is warranted for the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 1312, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection for the cause of a Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal, or a contributory cause of death.  38 C.F.R. § 3.312(a) (2014).
 
For a service-connected disability to be the principal cause of death, it must     singly or with some other condition be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b) (2014).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially.  It is not sufficient to show that it casually shared in producing death,  but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2014).

The Veteran was not service connected for any disabilities at the time of his death in May 2009.  According to the Veteran's death certificate, the immediate and only cause of death was interstitial lung disease.

The Veteran's surviving spouse seeks service connection for the cause of the Veteran's death.  She asserts that the Veteran slept below asbestos wrapped pipes during his time in service, and that this asbestos exposure is the underlying cause of the interstitial lung disease that caused the Veteran's death.  During the April 2015 hearing she reported that the in-service exposure was the Veteran's only exposure to asbestos and that the Veteran's post-service work in the construction industry was more akin to that of a realtor than of a craftsman.

Service personnel records show that the Veteran's military occupational specialty was as a gunner's mate and based on this service the RO has recognized a minimal degree of exposure to asbestos.  Regarding his post-service exposure to asbestos,   in June 1999 the Veteran reported working in construction and being "around asbestos" for at least 20 years.  Thereafter, in an April 2003 statement the Veteran clarified his employment history, stating that he was a real estate agent after service and oversaw construction for the company he owned.  At the April 2015 hearing, the appellant further clarified the Veteran's work in the construction industry, reporting that he unlocked construction sites, arranged subcontractors, and showed spaces to prospective tenants but did not actually engage in any construction work.  

A VA examination report was procured in conjunction with the appeal in October 2014.  After reviewing the medical evidence of record, the examiner opined that the Veteran's death was less likely than not related to his asbestos exposure in service.  In support of the opinion the examiner noted that the Veteran's symptoms could be attributed to causes other than asbestos exposure or a lung condition other than asbestosis.  

The record also contains two opinions from Dr. Schwartz.  In December 2010      and June 2013 Dr. Schwartz provided a detailed report of the Veteran's illness, including the findings from a partial autopsy performed after the Veteran's death in which Dr. Salyer noted that there were no asbestos bodies in a tested portion of the Veteran's lung tissue.  However, Dr. Schwartz's opinion report also notes that after evaluating the Veteran in June 1999, Dr. Plummer opined that the Veteran had interstitial lung disease consistent with asbestosis, and that after reviewing the Veteran's medical records in October 2002, Dr. Schonfeld came to a similar conclusion.  Ultimately, Dr. Schwartz opined that the Veteran "died of progressive interstitial lung disease that was more likely than not caused by [the Veteran's] previous exposure to asbestos."

After review of the record, the Board finds the appellant's and the Veteran's contentions clarifying his post service occupation as being more real estate agent oriented than construction work oriented, are credible.  Additionally, the Veteran's report of asbestos exposure in service is credible.  Moreover, there are competent and probative medical opinions both in favor of and against a finding that the Veteran died from interstitial lung disease that was related to or caused by asbestosis.  The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of balance.  In this matter, the Board is of the opinion that a state of relative equipoise as to whether the Veteran's death is related to his exposure to asbestos in service.  

Accordingly, the benefit of the doubt rule will be applied, and service connection for cause of the Veteran's death is granted.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2014).


ORDER

Service connection for the cause of the Veteran's death is granted.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


